USDC IN/ND case 1:20-cv-00096-HAB-SLC document 26 filed 11/02/20 page 1 of 2


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION
 CLAUDIA VARELA and
 JAVIER RAMIREZ,

                        Plaintiffs,

                           v.                             CAUSE NO.: 1:20-CV-96-HAB-SLC

 BRENT TURNER, BRANDON
 HENDERSON, PATRICK ETTER, JASON
 WILLIAMSON, MILES EDWARDS,
 BRIAN THOMAS, JARRIN FRANKLIN,
 RYAN KENWORTHY, DANA HARVEY,
 BRANDON TRINKEL, AND DENNIS
 WADE,

                        Defendants.

                                      OPINION AND ORDER

       This matter is before the Court on a Stipulation of Dismissal of City of Fort Wayne and

Detective Doug Gillespie with prejudice (ECF No. 23), filed on October 27, 2020. The Stipulation

indicates that the Plaintiff is Claudia Varela (Varela) and the Defendants are the City of Fort

Wayne and Detective Doug Gillespie. It further represents that these parties agree to the dismissal

with prejudice of this action but that it should remain pending as to “all other defendants.”

       Varela originally filed this action as the lone plaintiff on February 28, 2020, against two

defendants, the City of Fort Wayne and Detective Doug Gillespie, alleging various violations of

federal and state law. On October 15, 2020, Varela was granted leave to amend her Complaint.

(ECF No. 21). In that amendment, Varela added a new plaintiff, Javier Ramirez, removed the two

original defendants (City of Fort Wayne and Detective Doug Gillespie), and added eleven

additional defendants (all Indiana State Police Officers). “It is axiomatic that an amended

complaint supersedes an original complaint and renders the original complaint void. Flannery v.
USDC IN/ND case 1:20-cv-00096-HAB-SLC document 26 filed 11/02/20 page 2 of 2


Recording Indus. Ass'n of Am., 354 F.3d 632, 638 fn. 1 (7th Cir. 2004). Thus, when Varela

amended her complaint and removed the City of Fort Wayne and Detective Doug Gillespie, she

effectively dismissed them. For this reason, the Stipulation of Dismissal has no effect and will be

termed as a pending motion on the Court’s docket.


       SO ORDERED on November 2, 2020.

                                              s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT




                                                2
